United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-3156
                                     ___________

Charles Armstrong,                     *
                                       *
             Appellant,                *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the Eastern
Harrison Family; McQuay Family;        * District of Missouri.
Vinita Park Police Department; Ku      *
Klux Klan, Overland, Missouri; Ku      *        (UNPUBLISHED)
Klux Klan, State of Missouri,          *
                                       *
             Appellees.                *
                                  ___________

                           Submitted: December 22, 2000

                                Filed: January 5, 2001
                                    ___________

Before McMILLIAN, BOWMAN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                         ___________

PER CURIAM.

        Charles Armstrong appeals the district court’s1 order dismissing his pro se civil
rights complaint against multiple defendants. After careful review of the record, we


      1
        The Honorable Donald J. Stohr, United States District Judge for the Eastern
District of Missouri.
conclude that Mr. Armstrong’s complaint was frivolous and failed to state a claim. See
28 U.S.C. § 1915(e)(2)(B)(i), (ii); Bray v. Alexandria Women’s Health Clinic, 506
U.S. 263, 267-68 (1993); Neitzke v. Williams, 490 U.S. 319, 325 (1989); West v.
Atkins, 487 U.S. 42, 48 (1988); Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691-95
(1978). Accordingly, we affirm. See 8th Cir. R. 47A(a).

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-